Exhibit 10.2

 

[g352121kki001.jpg]

Department:

Policy Number:

Human Resources

 

 

 

Date Issued:

Supersedes Number:

December 4, 2009

Original

 

 

Prepared By:

 

Human Resources Director / General Counsel

 

Approved By:

Compensation Committee

 

 

Title:

Flexible Cash Allowance Policy

 

 

 

Flexible Cash Allowance Policy

 

Effective January 1, 2010, TriMas Corporation will provide a cash allowance for
certain senior executives in lieu of any other perquisites (including, but not
limited to, car related payments, club dues, and supplemental life insurance). 
Executives covered by this policy will receive a cash allowance to be paid in
equal payments at the beginning of each financial quarter to be used at the
executive’s discretion.

 

Depending on the executive’s position, participation in the cash allowance
policy will be subject to approval by the Compensation Committee.

 

The cash allowance will be separate from the executive physical benefit that is
currently in place for certain senior executives which will continue to be
provided at company expense.

 

Both eligibility to receive and the amount of the cash allowance will be
reviewed and adjusted as necessary on an annual basis, in accordance with the
compensation review process. The Compensation Committee reserves the right to
cancel or modify the terms of the cash allowance policy at any time.

 

For 2010, participants in the cash allowance policy and the respective allowance
paid shall be as follow:

 

Position

 

2010 Cash Allowance

 

President, Chief Executive Officer

 

$

 55,000

 

Chief Financial Officer

 

 

 

General Counsel

 

 

 

Vice President, Finance and Treasurer

 

 

 

President, Packaging Systems

 

 

 

 

 

 

 

Business Unit Presidents

 

$

25,000

 

 

 

 

 

Vice President / Directors

 

As approved

 

 

--------------------------------------------------------------------------------